

MEMBERSHIP PURCHASE AGREEMENT
 
This Membership Purchase Agreement (the “Agreement”) is made and entered into as
of the 26th, day of March 2014, by and between MVP Real Estate Holdings, LLC, a
Nevada limited liability company (“Seller”), Vestin Realty Mortgage II, Inc., a
Maryland corporation (“Purchaser”) and Building C, LLC, a Nevada limited
liability company (the “Company”).
 
RECITALS
 
A.           Seller is the owner of a one hundred percent (100%) ownership
interest in the Company.
 
B.           Seller is the sole member of the Company.
 
C.           The Company was organized for the sole purpose of owing that
certain real property commonly known as 8930 West Sunset Road, Las Vegas, Nevada
(the “Real Property”).
 
D.            Seller desires to sell, and Purchaser desires to purchase, certain
of Seller’s units in the Company pursuant to the terms and conditions in this
Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises, covenants, and
obligations stated below, the parties agree as follows:
 
1.           Sale of  Units.  Subject to the terms and conditions of this
Agreement, on the Closing Date (as defined below) Seller agrees to sell and
transfer to Purchaser, and Purchaser agrees to purchase from Seller, all of
Seller’s right, title and interest in and to a forty two percent (42%) interest
in the Company (the “Seller Interest”), free and clear of all liens and
encumbrances, in exchange for Purchaser’s payment to Seller of Three Million
Dollars ($3,000,000.00), in readily available funds (the “Purchase Price”).
 
2.           Closing and Manner of Payment.  The effective date of this
Agreement and the closing date of the purchase and sale of the Seller Units (the
“Closing”) shall be the 26th day of March, 2014 (the “Closing Date”).  At the
Closing, Seller shall be deemed to have sold, assigned and transferred to
Purchaser all of Seller’s right, title and interest in and to the Seller
Interest, free and clear of all liens, claims and encumbrances and Seller
appoints Dustin Lewis as transfer agent to transfer the Seller Interest to
Purchaser on the Company’s records.
 
3.           Representations and Warranties of Seller and Company.
 
In connection with the sale of the Seller Interest, Seller and the Company,
jointly and severally, represent and warrant to Purchaser as follows as of the
date of this Agreement and as of the Closing Date:
 
a.           Seller owns all right, title and interest in and to the Seller
Interest, free of all liens, claims and encumbrances, other than restrictions on
transfer imposed by applicable federal and state securities laws.
 
b.           The Company is a legal entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, and has
all necessary power and authority necessary to own, lease and operate its assets
and to carry on its business as conducted and proposed to be conducted.
 
c.           Seller and the Company have full legal right, power and authority
to enter into this Agreement and to perform their obligations under this
Agreement.  This Agreement constitutes Seller’s and the Company’s legal, valid,
and binding obligation enforceable in accordance with its terms.
 
d.           The execution, delivery and performance of this Agreement will not
(a) violate or conflict with any law, governmental order or governmental
authorization; (b) require any governmental authorization; or, (c) cause
Purchaser to become subject to, or to become liable for the payment of, any tax,
liability or other contractual obligation.
 
e.           All taxes required to be paid by the Seller and the Company have
been paid in full, and there are no outstanding tax liens that have been filed
by any governmental entity against the Seller or the Company and no claims are
being asserted with respect to any taxes related to the Seller or the
Company.  There is no dispute or claim concerning any liability of taxes of the
Seller or the Company claimed by any governmental entity.
 
f.           Company is a legal entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, and has
all necessary power and authority necessary to own, lease and operate its assets
and to carry on its business as conducted and proposed to be conducted.
 
g.           Company does not have any debts, liabilities or other encumbrances,
and there is no basis for any present or future litigation, charge, complaint,
claim or demand against it giving rise to any liability other than American
Family Life Insurance Company.  No litigation is pending or threatened against
the Company and there is no reasonable basis for any litigation against the
Company.  The Company is not subject to any outstanding governmental order.
 
h.           All of the tax returns required to be filed on or before the
Closing Date by the Company in respect of any taxes have been filed with the
appropriate governmental entity and all such tax returns are true, complete and
correct in all material respects.  All taxes required to be paid by the Company
have been paid in full, and there are no outstanding tax liens that have been
filed by any governmental entity against the Company and no claims are being
asserted with respect to any taxes related to the Company.  There is no dispute
or claim concerning any liability of taxes of the Company claimed or raised by
any governmental entity.
 
i.           Company has complied, in all material respects, with all applicable
laws and governmental orders.  Company has in full force and effect all
governmental authorizations necessary to conduct its business and own and
operate its properties, other than governmental authorizations for which the
failure to obtain could not reasonably be likely to result in a material adverse
effect.  Company has not offered, authorized, promised, made or agreed to make
any gifts, payments or transfers of property of any kind (other than incidental
gifts of nominal value) in connection with any actual or proposed transaction.
 
j.           The only asset owned by the Company is the Real Estate. The Real
Estate is free and clear of all liens, claims, encumbrances and security
interests other than American Family Life Insurance Company.
 
k.           Company has received no written notice that the Real Property is
now in violation of any governmental orders, regulations, statutes or ordinances
dealing with the operation, health, safety and/or maintenance of same.
 
l.           The Company has received no written notices or complaints from any
person that the Real Property contains any condition which such notice or
complaint alleges to be unsafe, negligently maintained or violates any
governmental order, regulation, statute or ordinance dealing with the
construction , operation, health, safety and/or maintenance of same.
 
m.           That all information provided under this Agreement is complete,
true and accurate in all material respects. That no tests of any kind or nature
whatsoever have been performed at, on or of the Real Property for which the
Company has not provided copies of the results to Purchaser.
 
n.           There is no pending or threatened judicial, federal, municipal or
administrative proceeding with respect to, or in any manner affecting the Real
Property or any portion thereof or in which the Company is or will be a party by
reason of Company’s ownership or operation of the Real Property or any portion
thereof.
 
o.           That no federal, state or local taxing authority has asserted any
tax deficiency, lien or assessment against the Real Property which has not been
paid or the payment for which adequate provision has not been made, to
Purchasers’ satisfaction. There are no impositions or special assessments which
currently encumber the Real Property or any portion thereof or any interest
therein.
 
p.           Company has not received any notice or complaint from any person,
private or public, and is not otherwise aware of any unsafe or other condition
which presents risk of injury to persons or loss of or damage to property
affecting or concerning the Real Property.
 
q.           The Company has not caused or, to the best of Company’s knowledge,
permitted the Real Property to be used to generate, manufacture, refine,
transport, treat, store, handle, dispose, transfer, produce or process Hazardous
Substances, as hereinafter defined, and has not caused or permitted and has no
knowledge of the release of any Hazardous Substances on the Real Property and
that there are no underground storage tanks in the Real Property. For purposes
of this Agreement, the term “Hazardous Substances” means any radioactive
materials, radon or radon gas, polychlorinated biphenyls, petroleum products,
asbestos or asbestos-containing building materials, hazardous wastes, hazardous
or toxic substances defined in the Comprehensive Environmental Response,
Compensation ad Liability Act of 1980, as amended (42 U.S.C. Sections 9601, et
seq.), the Resource Conservation and Recovery Act, as amended (42 U.S.C.
Sections 9601, et seq.) and in the regulations adopted and publications
promulgated pursuant thereto, or any other federal, state or local governmental
law, ordinance, rule or regulation, except for small quantities of petroleum and
chemical products in proper storage containers, as are necessary for the
construction, operation, heating or cooling of the businesses at the Property,
and the usual waste products therefrom.
 
r.           That, except as otherwise provided for in this Agreement, as of the
date hereof, Company has good, marketable and insurable, fee simple absolute,
record title to the Real Property.
 
s.           No labor has been performed or material furnished by or on behalf
of the Company for the Real Property, or any part thereof, for which the Company
has not heretofore fully paid or will fully pay.
 
t.           Company has not received notice of any condemnation proceedings
with respect to the Property;
 
u.           Company has not made any commitments to sell the Real Property to
any third party.
 
v.           Leases and Contracts.  All leases for the Real Property are in full
force and effect and there is no default under any lease.
 
4.           Representations and Warranties of Purchaser.  In connection with
the purchase of the Seller Units, Purchaser represents and warrants to Seller as
follows as of the date of this Agreement and as of the Closing Date:
 
(a)           Purchaser has full legal right, power and authority to enter into
this Agreement and to perform its obligations under this Agreement.
 
(b)           This Agreement constitutes Purchaser’s legal, valid, and binding
obligation enforceable in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy laws or general principles of equity.
 
(c)           This Agreement does not violate, conflict with, result in a breach
of the terms, conditions or provisions of, or constitute a default or an event
of default under any other agreement to which Purchaser is a party.
 
5.           Release; Indemnification.
 
(a)           Seller and Company (collectively, for purpose of this Section 5
only, “Seller”) will, jointly and severally, indemnify, defend and hold the
Purchaser, and its directors, managers, officers, Unitholders, members,
employees, agents, successor and assigns harmless from and against any
liability, loss, or claim for damages, including without limitation costs and
attorneys’ fees, arising from, relating to or constituting (i) any breach or
inaccuracy in any of the representations and warranties of Seller contained in
this Agreement (any such breach or inaccuracy to be determined without regard to
any qualification for “materiality,” “in all material respects” or similar
qualification), (ii) any liability of the Seller; (iii) failure of Seller to
assume, pay and discharge any obligations of the Company, including without
limitation any taxes or other fees associated or related to the transactions
contemplated herein, and/or (iv) any breach of any of the agreements of the
Seller contained in this Agreement.
 
6.           Miscellaneous.
 
(a)           This Agreement may be amended by written agreement of the parties.
 
(b)           This Agreement will apply to, be binding in all respects upon and
inure to the benefit of, the successors and assigns of the parties.
 
(c)           This Agreement and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of Nevada, without
giving effect to principles of conflicts of law. Venue for any action shall be
brought in the state courts located in Clark County, Nevada.
 
(d)           This Agreement may be executed in two or more counterparts and by
facsimile signature, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
(e)           This Agreement, together with the exhibits attached hereto,
constitutes the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto are expressly superseded.
 
(f)           In any action between the parties to enforce any of the terms of
this Agreement, the prevailing party shall be entitled to recover expenses,
including reasonable attorney fees and disbursements and expenses and fees of
any appeals.
 
(g)           Each party to this Agreement agrees to execute and deliver such
other documents as may be requested by the other to carry out the purposes of
this Agreement and to consummate the transaction contemplated hereby.
 
EACH PERSON SIGNING BELOW REPRESENTS THAT HE OR SHE HAS READ THIS AGREEMENT IN
ITS ENTIRETY, UNDERSTANDS ITS TERMS, IS DULY AUTHORIZED TO EXECUTE THIS
AGREEMENT ON BEHALF OF THE PARTY INDICATED BELOW BY HIS OR HER NAME, AND AGREES
ON BEHALF OF SUCH PARTY THAT SUCH PARTY WILL BE BOUND BY THOSE TERMS. THE
PARTIES HERETO UNDERSTAND AND ACKNOWLEDGE THAT LEVINE GARFINKEL AND KATZ HAS
DRAFTED THIS AGREEMENT AS AN ACCOMODATION TO THE PARTIES AND HAS NOT REPRESENTED
ANY PARTY IN CONNECTION WITH THIS TRANSACTION. THE PARTIES FURTHER ACKNOWLEDGE
THAT LEVINE GARFINKEL AND KATZ HAS PREVIOUSLY REPRESENTED EACH PARTY IN
OTHERMATTERS AND THAT ALL OF THE PARTIES WAIVE ANY CONFLICTS OF INTEREST IN
CONNECTION WITH THIS AGREEMENT, AND ALL DOCUMENTS PREPARED IN CONNECTION WITH
THIS AGREEMENT. ALL PARTIES HERETO HAVE BEEN ADVISED TO SEEK INDEPENDENT COUNSEL
PRIOR TO THE EXECUTION OF THIS AGREEMENT.










[SIGNATURE PAGE FOLLOWS]
 




 
IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first set forth above.
 
PURCHASER:
 
Vestin Realty Mortgage II, Inc.,
a Maryland corporation


Name:  Michael V. Shustek
Title:  President


 
SELLER:
 
MVP Real Estate Holdings, LLC,
a Nevada limited liability company




Name: Michael V. Shustek
Title:  Manager


 
COMPANY:
 
Building C, LLC, a Nevada
limited liability company


 
____________________________________
Name:  Michael V. Shustek
Title:  Manager


 


